 



Exhibit 10.1
(INTERVOICE LOGO) [d40110d4011000.gif]
September 19, 2006
Mr. Ronald Nieman
5105 Turnbridge Ct.
McKinney, Texas 75070
Dear Ron:
     This letter confirms the discussion held with you regarding termination of
your employment with Intervoice, Inc. (“Intervoice”). The terms set forth below
constitute Intervoice’s offer and, by your signature, your acceptance of this
proposed Separation Agreement (the “Agreement”). On behalf of Intervoice, I want
to express my appreciation for your past service and contributions, and wish you
success in your future endeavors.
1. Termination of Employment. Your employment with Intervoice will terminate
effective September 30, 2006 (the “Separation Date”). In connection with this
event, your duties and authority as Intervoice’s Senior Vice President Products
are terminated immediately. In lieu of Board action that would otherwise be
required to vacate your office, you are respectfully requested to sign at this
time the accompanying form effecting your resignation as a corporate officer of
Intervoice.
2. Salary and Benefits. In accordance with Intervoice’s existing policies or at
its discretion, you have received or will receive the following payments and
benefits pursuant to your employment with Intervoice and your participation in
Intervoice’s benefit plans:
(a) Payment of your regular base salary through the Separation Date;
(b) Payment of accrued and unused vacation leave benefits, if any, as of the
Separation Date;
(c) Payment of wages in lieu of notice equivalent to two weeks’ base salary;
(d) Present or future payment or other entitlement, in accordance with the terms
of the applicable plan or other benefit, of any benefits to which you have
vested entitlement under the terms of employee benefit plans established by
Intervoice; and
(e) Career transition services through the firm of Lee Hecht Harrison. (We urge
you to take advantage of this resource; please call June Purdy (972-454-8424) to
arrange for commencement of these services.)

 



--------------------------------------------------------------------------------



 



Mr. Ronald Nieman
September 19, 2006
Page 2
The amounts paid in accordance with subparagraphs (a) — (c) of this paragraph
are gross amounts, subject to lawful deductions, including any deductions you
have previously authorized.
Your regular paid group health benefits will continue only through September 30,
2006. By law, you are entitled at your option to continue your group health
coverage for a period of time thereafter, at your own expense. Please complete a
COBRA election form, which will be furnished to you, and return it to Dee Reel
in Intervoice’s Human Resources Department at your earliest convenience, if you
wish to continue such coverage (please note, however, the special arrangements
offered to you under Paragraph 3 regarding health coverage continuation). You
should also contact Ms. Reel if you wish to review other aspects of your
benefits, such as life insurance conversion or flexible spending account expense
submission.
You have a very limited time period in which to exercise any available stock
options, should you wish to do so. Please promptly review your Stock Option
Agreements to determine your rights in this regard.
Intervoice will settle all authorized reimbursable business expenses, if any,
based on your submission of appropriate expense reports along with the required
receipts and documenting information. Expense reports for any remaining
outstanding reimbursable expenses must be submitted by the close of business on
October 2, 2006, except for any charges not billed to you by that time, in which
case the expense must be promptly submitted upon your receipt of the billing.
3. Special Separation Compensation. Contingent upon your acceptance of the terms
of this Agreement and in consideration of your undertakings set forth in
Paragraphs 7 (General Release), 8 (Waiver of Jury Trial), 9 (Confidentiality,
Cooperation, and Other Commitments), 10 (Agreement Not to Seek Reemployment),
and 11 (Agreement Regarding Solicitation of Employees, Customers, and Suppliers)
of this Agreement, Intervoice offers you, in addition to the pay and benefits
you will receive pursuant to Paragraph 2 and in lieu of benefits under any other
Intervoice severance pay program, the following Special Separation Compensation:
(a) Payment of the sum of $207,875.00, equivalent to one year’s base salary.
This sum is a gross amount, subject to lawful deductions, and will be paid in
installments over a period of 12 months from the date of the first payment, as
follows: The gross amount of each payment (except for any final remainder) will
be equal to your current regular semi-monthly gross base pay as if you were
still a continuing employee. Payments will begin on the first regular Intervoice
payday following the Effective Date of this Agreement as defined in Paragraph 19
(provided, however, that because of required administrative processing time, if
the Effective Date is within three business days before a regular payday,
payments may not begin until the next following payday), and will terminate when

 



--------------------------------------------------------------------------------



 



Mr. Ronald Nieman
September 19, 2006
Page 3
the total aggregate amount of all such payments and lawful deductions equals
$207,875.00.
(b) Payment (or waiver of payment) through September 30, 2007, of the employer’s
portion of the premium cost for Intervoice’s group health coverage on you and
any covered dependents as in effect on the Separation Date, to the same extent
as if you had continued as an employee; provided, however, that the amount of
any such payment (or waiver) shall be treated as taxable income to you, and
Intervoice’s obligation to make or waive such payments shall terminate at such
earlier date as you and your family members who are then under Intervoice’s
coverage have become eligible and qualified for comparable coverage (including
any preexisting-condition requirements) under another employer’s plan. To
receive this waiver of the employer portion of premium costs, you must (i) make
the COBRA election referred to in Paragraph 2 above; and (ii) make arrangements
with Dee Reel for your payment of the employee share of monthly premium cost.
4. Separation Payment Conditional on Absence of Certain Acts or Omissions. If
for actions or omissions related to your employment with Intervoice, you are
arrested or indicted for any felony, other criminal offense punishable by
imprisonment or jail term of one year or more, or any violation of federal or
state securities laws, or have any civil enforcement action brought against you
by any regulatory agency (or if Intervoice is charged with or indicted for any
criminal offense or has a civil enforcement action brought against it because of
your actions or omissions), Intervoice may suspend any payments remaining under
Paragraph 3(a) until the final resolution of such criminal or civil proceedings
or until such earlier date on which Intervoice’s Board of Directors (the
“Board”) has made a final determination as to whether you committed such an act
or omission. If you are found guilty or enter into a plea agreement, consent
decree, or similar arrangement with respect to any such criminal or civil
proceedings, or if the Board determines that you have committed such an act or
omission, (i) Intervoice’s obligation to provide the payments set out in
Paragraph 3(a) shall immediately end (but all other provisions of this Agreement
shall remain in full force and effect), and (ii) you shall repay to Intervoice
any amounts paid to you pursuant to Paragraph 3(a) within 30 days after a
written request to do so by Intervoice. If any such criminal or civil
proceedings do not result in a finding of guilt or the entry of a plea agreement
or consent decree or similar arrangement, or the Board determines that you have
not committed such an act or omission, Intervoice shall pay you any payments
that it has suspended, with interest on such suspended payments at its cost of
funds, and shall make any remaining payments due under Paragraph 3(a).
5. Return of Property. Whether or not you accept the terms of this Agreement,
you must return to Intervoice any and all items of its property, including
without limitation keys, badge/access card, computers, software, cellphones,
calculators, equipment, credit cards, forms, files, manuals, correspondence,
business records, personnel data, lists of employees, employee salary and
benefits information, customer lists and files, lists of

 



--------------------------------------------------------------------------------



 




Mr. Ronald Nieman
September 19, 2006
Page 4
suppliers and vendors, price lists, contracts, contract information, marketing
plans, brochures, catalogs, training materials, product samples, computer data
storage media of any kind, computer-readable files and data stored on any hard
drive or other installed device, and data processing reports, and any and all
other documents or property which you have had possession of or control over
during the course of your employment with Intervoice. You must return all such
property to Intervoice by no later than the close of business on September 29,
2006. If you have any Intervoice property that is not immediately available to
you, please make arrangements for its prompt return. By your signature below,
you represent that you have complied with these requirements.
6. Use of Confidential and Proprietary Information. You are a party to an
agreement with Intervoice entitled “Employee Agreement on Ideas, Inventions and
Confidential Information,” your obligations under which remain fully in force
and unaffected by the terms of this Agreement. Except as authorized by
Intervoice, you must not disclose or deliver to anyone, whether employed by or
outside Intervoice, any confidential information or material. This requirement
covers and includes all information concerning technical, administrative,
management, financial, or marketing activities (such as design, manufacturing,
and procurement specifications, procedures, manufacturing processes, information
processing, marketing plans and strategies, customer names, and cost and
financial data) and physical embodiments of such information (such as drawings,
specification sheets, recording media for machine information processing
systems, documentation, software, data, contracts, reports, customer lists,
manuals, quotations, correspondence, and samples) relating to the business of
Intervoice (including information or material received by Intervoice or its
subsidiaries from others, including Intervoice’s customers) and intended by
Intervoice to be kept in confidence by its recipients. In the context of this
Agreement, confidential information is information and knowledge obtained during
the course of your employment relationship with Intervoice and its subsidiaries
and which (i) is personal or nonpublic in nature (such as, for example,
information relating to an employee’s salary or performance) or (ii) would
provide a competitive advantage to a third party if such information or
knowledge were otherwise known to such third party. You must not remove any
materials containing information covered by this paragraph from Intervoice’s
premises or make any copies of such materials except for use in Intervoice’s
business.
In the event it appears that you will be compelled by law or judicial process to
disclose any such confidential information as is referred to above, to avoid
potential liability you should notify Intervoice’s Senior Vice President Human
Resources in writing immediately upon your receipt of a subpoena or other legal
process. By your signature below, you represent that you will comply with these
requirements.
7. General Release. In consideration of the mutual promises and undertakings
herein and the Special Separation Compensation as described in Paragraph 3
above, you and your family members, heirs, successors, and assigns (collectively
the “Releasing Parties”) hereby release, acquit, and forever

 



--------------------------------------------------------------------------------



 




Mr. Ronald Nieman
September 19, 2006
Page 5
waive and discharge any and all claims and demands of whatever kind or
character, whether vicarious, derivative, or direct, that you or they,
individually, collectively, or otherwise, may have or assert against:
(i) Intervoice; (ii) any direct or indirect subsidiary or other affiliated
entity of Intervoice; or (iii) any officer, director, fiduciary, agent,
employee, representative, insurer, attorney, or any successors and assigns of
the persons or entities just named (collectively the “Released Parties”). This
General Release includes but is not limited to any claim or demand based on any
federal, state, or local statutory or common law or constitutional provision
that applies or is asserted to apply, directly or indirectly, to the formation,
continuation, or termination of your employment relationship with Intervoice.
Thus, you and the other Releasing Parties agree to waive to the maximum extent
permitted by law any claims or demands against Intervoice or any of the other
Released Parties such as for wrongful discharge; unlawful employment
discrimination on the basis of age or any other form of unlawful employment
discrimination; retaliation; breach of contract (express or implied); breach of
the duty of good faith and fair dealing; violation of the public policy of the
United States, the State of Texas, or any other state; intentional or negligent
infliction of emotional distress; tortious interference with contract;
promissory estoppel; detrimental reliance; defamation of character; duress;
negligent misrepresentation; intentional misrepresentation or fraud; invasion of
privacy; loss of consortium; assault; battery; conspiracy; bad faith; negligent
hiring, retention, or supervision; any intentional or negligent act of personal
injury; any alleged act of harassment or intimidation; or any other intentional
or negligent tort; or any alleged violation of the Age Discrimination in
Employment Act of 1967 (“ADEA”), Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Employee Retirement Income Security Act of 1974, the Fair
Labor Standards Act, the Fair Credit Reporting Act, the Sarbanes-Oxley Act of
2002, the Texas Wage Payment Statute, and any other applicable federal, state,
and local employment statutes.
This release includes any claims or demands for damages (actual or punitive),
back wages, future wages or front pay, commissions, bonuses, severance benefits,
medical expenses and the costs of any counseling, reinstatement or priority
placement, promotion, vacation leave benefits, past and future medical or other
employment benefits (except as to which there is, as of the Separation Date,
existing contractual or vested entitlement) including contributions to any
employee benefit plans, retirement benefits (except as to which there is, as of
the Separation Date, vested entitlement), relocation expenses, compensatory
damages, injunctive relief, liquidated damages, penalties, equitable relief,
attorney’s fees, costs of court, disbursements, interest, and any and all other
loss, expense, or detriment of whatever kind or character resulting from,
growing out of, connected with, or related in any way to the formation,
continuation, or termination of your employment relationship with Intervoice.

 



--------------------------------------------------------------------------------



 



Mr. Ronald Nieman
September 19, 2006
Page 6
Further, you forever waive any right to monetary recovery from the Released
Parties, whether sought directly by you or in the event any administrative
agency or other public authority, individual, or group of individuals should
pursue any claim on your behalf; and you will not request or accept from the
Released Parties, as compensation or damages related to your employment or the
termination of your employment by Intervoice, anything of value that is not
provided for in this Agreement.
This General Release does not apply to any rights or claims that may arise after
the date this Agreement is executed. As provided by law, after you have signed
this Agreement, you will still have an additional seven days in which to
reconsider and revoke your acceptance, if you wish.
8. Waiver of Jury Trial. In the event that any dispute arising from or related
to this Agreement or your employment with Intervoice results in a lawsuit, both
Intervoice and you mutually waive any right each may otherwise have for a jury
to decide the issues in the lawsuit, regardless of the party or parties
asserting claims in the lawsuit or the nature of such claims. Intervoice and you
irrevocably agree that all issues in any such lawsuit shall be decided by a
judge rather than a jury.
9. Confidentiality, Cooperation, and Other Commitments. You agree that:
(a) Confidentiality. The terms of this Agreement shall be and remain
confidential, and shall not be disclosed by you to any party other than your
spouse, attorney, and accountant or tax return preparer, if such persons have
agreed to keep such information confidential, and except as otherwise may be
required by law, regulation, or judicial process. It shall not be a breach of
the obligations set forth in this subparagraph for you, your spouse, or your
attorneys to state to any person that any differences between you and Intervoice
have been settled or satisfactorily resolved.
(b) Cooperation. You will cooperate fully and completely with Intervoice or any
of the other Released Parties, at their request, in all pending and future
litigation, investigations, arbitrations, and/or other fact-finding or
adjudicative proceedings, public or private, involving Intervoice or any of the
other Released Parties. This obligation includes your promptly meeting with
counsel for Intervoice or the other Released Parties at reasonable times upon
their request, and providing testimony in court, before an arbitrator or other
convening authority, or upon deposition, that is truthful, accurate, and
complete, according to information known to you. If you appear as a witness in
any pending or future litigation, arbitration, or other fact-finding or
adjudicative proceeding at the request of Intervoice or any of the other
Released Parties, Intervoice agrees to reimburse you, upon submission of
substantiating documentation, for necessary and reasonable expenses incurred by
you as a result of your testifying.

 



--------------------------------------------------------------------------------



 



Mr. Ronald Nieman
September 19, 2006
Page 7
(c) Assistance to Others in Claims or Litigation. Except as requested by
Intervoice, as permitted by valid law or regulation that supersedes the terms of
this Agreement, or as compelled by law or judicial process, you will not assist,
cooperate with, or supply information of any kind to any individual or
private-party litigant or their agents or attorneys in any claims or litigation
against Intervoice or any of the other Released Parties.
(d) No Other Proceedings. Except as permitted by valid law or regulation that
supersedes the terms of this Agreement, you will not initiate any investigation,
inquiry, or any other proceeding of any kind with respect to Intervoice’s
facilities, workplace safety, or sales or business operations.
(e) Nondisparagement; Handling of Inquiries. You will not make to any other
parties any statement, oral or written, which directly or indirectly impugns the
quality or integrity of Intervoice’s or any of the other Released Parties’
business or employment practices, or any other disparaging or derogatory remarks
about Intervoice or any of the other Released Parties, their officers,
directors, stockholders, managerial personnel, or other employees; and
Intervoice shall instruct its officers not to make any disparaging or derogatory
remarks about you. Nothing herein, however, is intended to or shall act in any
manner to prevent you or Intervoice’s officers from presenting testimony under
oath, in any legal proceeding, that is truthful and accurate. Any direct
inquiries to Intervoice from potential employers will receive Intervoice’s
normal response, pursuant to its current established policy, which provides for
release solely of the following information: verification of (i) name, (ii) last
job title held, and (iii) dates of service.
10. Agreement Not to Seek Reemployment. To prevent any future dispute regarding
further employment with Intervoice, you hereby agree: (i) that you will not ever
apply for or otherwise seek employment by Intervoice or any subsidiary or other
Affiliate of Intervoice at any time in the future, at any location, office, or
place of business, and (ii) that your forbearance to seek future employment as
just stated is purely contractual and is in no way involuntary, discriminatory,
or retaliatory.
11. Agreement Regarding Solicitation of Employees, Customers, and Suppliers. For
a period of one year following the Separation Date, and thereafter to the extent
provided by law, you will not directly or indirectly, for your own account or
for the benefit of any other person or party:
(a) Solicit, induce, entice, or attempt to entice any employee, contractor, or
subcontractor of Intervoice to terminate his or her employment or contract with
Intervoice; or
(b) Solicit, induce, entice, or attempt to entice any customer or supplier of
Intervoice, including any firms that have been customers or suppliers of
Intervoice

 



--------------------------------------------------------------------------------



 



Mr. Ronald Nieman
September 19, 2006
Page 8
within one year preceding the Separation Date, to terminate its business
relationship with Intervoice.
Should you breach this obligation, Intervoice will be entitled to enforce the
provisions of this paragraph by seeking injunctive relief in addition to
recovering any monetary damages Intervoice may sustain as a result of such
breach, and you may be required to repay the Special Separation Compensation
provided to you by this Agreement.
12. Nonadmission of Liability or Wrongdoing. This Agreement does not in any
manner constitute an admission of liability or wrongdoing on the part of
Intervoice or any of the other Released Parties, but Intervoice and the other
Released Parties expressly deny any such liability or wrongdoing; and, except to
the extent necessary to enforce this Agreement, neither this Agreement nor any
part of it may be construed, used, or admitted into evidence in any judicial,
administrative, or arbitral proceedings as an admission of any kind by
Intervoice or any of the other Released Parties.
13. Authority to Execute. You represent and warrant that you have the authority
to execute this Agreement on behalf of all the Releasing Parties.
14. Governing Law and Interpretation. This Agreement and the rights and duties
of the parties under it shall be governed by and construed in accordance with
the laws of the State of Texas, without regard for any conflicts-of-laws
provisions. If any provision of this Agreement is held to be unenforceable, such
provision shall be considered separate, distinct, and severable from the other
remaining provisions of this Agreement, and shall not affect the validity or
enforceability of such other remaining provisions; and in all other respects,
this Agreement shall remain in full force and effect. If any provision of this
Agreement is held to be unenforceable as written but may be made to be
enforceable by limitation thereof, then such provision shall be enforceable to
the maximum extent permitted by applicable law. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.
15. Breach of Agreement.
(a) If you should fail to comply with any of your obligations as set forth in
this Agreement, Intervoice shall have all rights and remedies lawfully available
to it, including but not limited to (i) ceasing to make any unpaid installments
of the Special Separation Compensation described above, and (ii) instituting a
legal action to require you to repay so much of the Special Separation
Compensation as has already been remitted to you; but all other provisions of
this Agreement shall remain in full force and effect.
(b) Additionally, if, notwithstanding your release and waiver of claims as
described in Paragraph 7 above, you or any other of the Releasing Parties (or
any other party asserting any claim derivative of your own) should nonetheless

 



--------------------------------------------------------------------------------



 



Mr. Ronald Nieman
September 19, 2006
Page 9
proceed to make any such claims against the Released Parties by bringing an
action in a federal, state, or municipal court, or before any administrative
body that has the power to make a monetary or equitable award, then in addition
to any other legal or equitable remedies available to Intervoice for your breach
of this Agreement, Intervoice may seek, and the court or other body hearing the
claims may hold you liable for, Intervoice’s damages and costs, including
attorney’s fees, incurred in defending against your claims. The foregoing
provision does not apply with respect to an action brought under the ADEA in
which the provisions of this Agreement are challenged. With respect to any such
action, the first sentence of this subparagraph is modified to state: “If,
notwithstanding your release and waiver of claims as described in Paragraph 7
above, you should nonetheless proceed to make any such claims by bringing an
action in a federal, state, or municipal court, or before any administrative
body that has the power to make a monetary or equitable award, the court or
other body hearing your claims may allow the employer to recover attorney’s fees
and/or costs specifically authorized under federal law or as may otherwise be
determined by the court or other body hearing the claims.”
16. Expiration of Offer. Intervoice’s offer of the proposed Special Separation
Compensation will expire at 10:00 a.m on the 46th day after the date on which
you are furnished certain information regarding other affected employees, as
further explained in Paragraph 17 below. That information is expected to be
available and furnished to you on or about September 26, 2006. After you have
received and reviewed such information, and not earlier, you may then accept
this offer at any time before expiration by signing this letter in the space
provided below, and returning it confidentially to Don Brown, Intervoice’s
Senior Vice President Human Resources. Whether or not you execute this
Agreement, you will receive the items set forth in Paragraph 2, and are required
to follow the obligations set forth in Paragraphs 5 and 6.
17. Information Regarding Other Affected Employees. Intervoice will furnish to
you a document informing you as to (i) the group of employees (including
yourself) selected for termination of employment in connection with Intervoice’s
workforce adjustment arising from the Nuasis asset purchase transaction, with
their job titles and ages and other pertinent information; and (ii) the ages of
all employees in the decisional unit (i.e., the organizations or job
classifications from which affected employees were selected) who were not
selected for termination of employment. You and all other employees selected for
termination are being offered a special separation payment.
18. Consultation With an Attorney. You have the right and are encouraged by
Intervoice to consult with an attorney of your choosing before executing this
Agreement.
19. Effective Date. This Agreement will become effective and enforceable upon
the expiration of seven days after your execution and return of this document
(“Effective

 



--------------------------------------------------------------------------------



 



Mr. Ronald Nieman
September 19, 2006
Page 10
Date”). At any time before the Effective Date of this Agreement, you may revoke
your acceptance.
20. Exempt from IRC § 409A. The parties intend that all payments made hereunder
be exempt from Section 409A of the Internal Revenue Code pursuant to Proposed
Treasury Regulation Section 1.409A(b)(9)(iii) and (iv).
21. Voluntary Agreement. You acknowledge that execution of this Agreement is
knowing and voluntary on your part, and that you have had a reasonable time to
deliberate regarding its terms.
22. Consideration. Whether expressly stated herein or not, all obligations that
you assume and undertakings that you make by executing this Agreement are
understood to be in consideration of the mutual promises and undertakings herein
and the Special Separation Compensation offered to you as described in
Paragraph 3 above. Further, by executing this Agreement, you acknowledge and
agree that neither Intervoice nor any of the other Released Parties has any
legal obligation to provide the Special Separation Compensation to you.
23. Entire Agreement. Except with respect to the “Employee Agreement on Ideas,
Inventions and Confidential Information” referred to in Paragraph 6 hereof, this
Agreement contains and constitutes the entire understanding and agreement
between you and Intervoice as to its subject matter, and may be modified only by
a writing of contemporaneous or subsequent date executed by both you and an
authorized official of Intervoice.
24. Severability. If any provision of this Agreement shall be determined by a
court to be invalid or unenforceable, the remaining provisions of this Agreement
shall not be affected thereby, shall remain in full force and effect, and shall
be enforceable to the fullest extent permitted by applicable law.
 
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



Mr. Ronald Nieman
September 19, 2006
Page 11
If you are in agreement with the foregoing provisions, please execute both
copies of this letter in the space provided below. You should return one
executed original to the undersigned, and maintain the other executed original
in your files. Seven days after your unrevoked execution and return of this
Agreement to the undersigned, it shall constitute a valid and binding agreement
by and between Intervoice and you.
Sincerely,
INTERVOICE, INC.

                By:   /s/ H. Don Brown         H. Don Brown        Senior Vice
President Human Resources  

ACCEPTED AND AGREED TO:
/s/ Ronald Nieman
 
Ronald Nieman
Date Signed: October 2, 2006       

 